DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Iguchi, US Pub. No. 2018/0254226.
Regarding claim 1, Iguchi teaches a method of manufacturing a display apparatus comprising: performing a first repair process of detecting a first defective light emitting diode (LED) from among a plurality of LEDs provided on a sapphire substrate and removing the first defective LED (fig. 12, numeral 1 and accompanying text); attaching the plurality of LEDs to electrode patterns of an interposer substrate and separating the sapphire substrate from the plurality of LEDs (fig. 12, numeral 2, and accompanying text); and performing a second repair process of detecting a second defective LED among the plurality of LEDs attached to the electrode patterns and replacing the second defective LED (fig. 12, numeral 3 and accompanying text).
Regarding claim 2, Iguchi teaches attaching the plurality of LEDs, that are attached to the electrode patterns of the interposer substrate, to a carrier substrate and separating the interposer substrate from the plurality of LEDs (figs. 4, 5); transferring the plurality of LEDs attached to the carrier substrate to a backplane (figs. 5, 12); and performing a third repair process of detecting a third defective LED among the plurality of LEDs transferred to the backplane and repairing a subpixel corresponding to the third defective LED (fig. 12, numeral 3 repair step).
Regarding claim 3, Iguchi teaches wherein the first repair process comprises detecting the first defective LED by performing a photoluminescence (PL) inspection ([0139]).
Regarding claim 4, Iguchi teaches wherein an adhesive material is provided over the electrode patterns of the interposer substrate or the electrode patterns are provided on the adhesive material applied to the interposer substrate ([0009, 0131]).
Regarding claim 5, Iguchi teaches wherein the attaching of the plurality of LEDs to the electrode patterns of the interposer substrate comprises: connecting an anode of each of the plurality of LEDs to a first electrode of the electrode patterns ([0077]); and connecting a cathode of each of the plurality of LEDs to a second electrode of the electrode patterns ([0077]).
Regarding claim 6, Iguchi teaches wherein the second repair process comprises, based on the first defective LED being removed in the first repair process, attaching a first repair LED to the electrode patterns of the interposer substrate and then performing an electroluminescence (EL) inspection (fig. 12 and accompanying text, numerals 1 through 3).
Regarding claim 7, Iguchi teaches wherein the second repair process further comprises: based on the second defective LED being detected by performing the EL inspection, replacing the second defective LED with a second repair LED (fig. 12, second defective pixel section).
Regarding claim 12, it is an interposer substrate of claim 1 and is rejected on the same grounds presented above.
Regarding claim 13, Iguchi teaches wherein the adhesive material is disposed over the electrode patterns ([0117).
Regarding claim 14, Iguchi teaches wherein the adhesive material is disposed between the substrate and the electrode patterns ([0117]).
Regarding claim 15, it has similar limitations to those of claims 5 and is rejected on the same grounds above.
Regarding claim 16, it is a non-transitory computer readable medium of claim 1 and is rejected on the same grounds.
Regarding claim 17, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Regarding claim 18, it has similar limitations to those of claim 3 and is rejected on the same grounds presented above.
Regarding claim 19, Iguchi teaches wherein the performing of the second repair process comprises: based on the first defective LED being removed in the first repair process (fig. 12,numerals 1-3), attaching a first repair LED to the electrode patterns of the interposer substrate and then performing an electroluminescence (EL) inspection (fig. 12 and accompanying text); and based on the second defective LED being detected by performing the EL inspection, replacing the second defective LED with a second repair LED (fig. 12 and accompanying text, pixel section repair).
Regarding claim 20, it has similar limitations to those of claim 10 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination of elements taught in the dependent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622